Mr. Chief Justice McIver.
While I eoncur in the conclusions reached by Mr. Justice Jones in this case, I do not agree with him in one of the reasons which he assigns for his conclusion, that the motion to suspend the appeal for the purpose of enabling the appellant to move before the Circuit Court for a new trial upon the ground that one of the jurors who sat on the trial of the case was not a qualified elector under the Constitution for want of registration, and, therefore, not a legal juror. I am not prepared to assent to the proposition that registration is necessary to constitute a qualified elector. It seems to me that, under the various provisions of art. II. of the Constitution, a qualified elector is entitled to at least two rights: 1st, eligibility to office; 2d, the right to vote. Hence a person may be eligible to office, if he is a qualified elector, but he may not have the right to vote, because he may lack some one of the qualifications prescribed by sec. 4 as necessary to exercise the right of suffrage — one of which is registration. *104Sec. 2 provides that “Every qualified elector shall be eligible to any office to be voted for, unless disqualified by age, as prescribed in this Constitution.” Then sec. 3 prescribes what shall be the qualifications of an elector, in the following language: “Every male citizen of this State and of the United States, twenty-one years of age and upwards, not laboring under the disabilities named in this Constitution, and possessing the qualifications required by it, shall be an elector.” Now, the disabilities named in the Constitution, sec. 6, consist of only two classes of persons: 1st. Persons who have been convicted of certain offenses therein specified, unless pardoned by the governor. 2d. “Persons who are idiots, insane, paupers supported at the public expense, and persons confined in any public prison.” I do not find any clause in the Constitution which can be construed as prescribing registration as one of the qualifications of an elector, but I do find several clauses, cited in the opinion of Mr. Justice Jones, prescribing registration as a prerequisite to the exercise of one of the rights of an elector, to wit: the right to vote. On the contrary, I find in sec. 8 the following provision: “The General Assembly shall provide by law for the registration of all qualified electors.” This language necessarily implies that a person may, and, in fact, must be, a qualified elector before he is entitled to registration, and hence registration cannot possibly be one of the requisites necessary to constitute one a qualified elector. From this it follows that the fact, if it be a fact, that the juror named was not a registered voter, does not disqualify him from serving as a juror, for the provision in sec. 22 of art. V. of the Constitution is that: “Each juror must'be a qualified elector”— not a qualified voter. It seems to me that the provisions of the Constitution in regard to registration were designed to afford conclusive evidence that a person who had been registered is a qualified elector, and, a.s such, entitled to exercise one of the rights of such an elector, to wit: the right to vote, so as. to avoid the waste of time and cbnfusion incident to an investigation of his right when he offers to cast his ballot. *105For this reason I concur in the conclusion that the motion to suspend the appeal for the purpose indicated, should be refused.
3 But there is another reason why such a motion should be refused. A motion of this character is addressed to- the discretion of this Court; and such discretion should not be exercised, when it appears from the showing made that the moving party has been negligent in claiming his rights. Where a party has failed to make any objection to a juror at the proper time, he should not, after verdict, be allowed to raise any objection to the qualifications of any juror who sat upon the trial, until he first satisfies the Court, not only that he did not know the facts upon which he bases his objection in time to make the same in due season, but also that he could not, by due diligence, have discovered the facts upon which he proposes- to rely in time to make his objection in due season.